Fourth Court of Appeals
                                  San Antonio, Texas
                                      November 25, 2019

                                      No. 04-19-00025-CR

                                   Guillermo CAPETILLO,
                                           Appellant

                                               v.

                                  THE STATE OF TEXAS,
                                        Appellee

                   From the 49th Judicial District Court, Webb County, Texas
                             Trial Court No. 2017CRB000381 D1
                          Honorable Jose A. Lopez, Judge Presiding


                                        ORDER
         Appellant’s third motion for extension of time to file his brief is GRANTED. Appellant’s
brief is due on or before December 10, 2019.


                                                    _________________________________
                                                    Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of November, 2019.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ,
                                                    Clerk of Court